Title: Abigail Adams to Mary Smith Cranch, 4 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            Monday Philadelphia June 4 1798
          
          I received on saturday Yours of May 28th I wrote you on saturday previous to my receiving yours I am very sorry if the Box I sent should be lost. it was a square Box coverd with canvass, the same you sent my cap in last summer, addrest to mr smith— the dress in it together with the handkerchief Ruffels &c was of 30 dollors value. I intended it for Betsys wedding dress— the vessels Name the Sally & Polly cap’ Bradferd
          
          I was rejoiced to learn that mrs Blacks little Girl was safely arrived. she is not very fair—nor do I think her So pretty as she was when younger, but she was tand with the water no doubt. I did not have any conversation With Mr Black respecting mr Whitman. I thought as he had been so constant and determined in his opposition, that it would be to no purpose, and if the thing cannot work its own cure I do not believe persuasion will. a prudent discreet conduct on the part of mr Whitman will have the greatest effect yet we must suppose that mr Whitman has his feelings—& that he cannot go to mr Blacks without a new invitation after having been so much opposed by him. I think the first step should be taken by those in opposition towards mr Whitman, unless affliction assails any of them. then the Man should forget his feelings, and the true spirit of Christianity induce him to do good even to those who have despightfully used him. when mr Black lost his Brother & Sister mr Whitman should have visited them—then was the time for him to have won them. mr Black has a tender feeling Heart, all alive to distress, and actively benevolent— I will however when I return use my good offices to unite them.—
          I have not heard from your son nor from mrs Johnson Since I wrote you last. Mr Johnson I understand has sufferd very much Since the War, between France & England and he is obliged to attend very closely to his affairs here, where he had large Sums oweing to him—
          Dr Welch and Family are never out of my mind. I know not what to say to them by way of comfort or consolation— I have written to mr smith asking his opinion of sending Thomas to Berlin to Mr Adams, in lieu of T B Adams who is determined to return home this fall, and who begs me to send some body in his Room— Thomas is a solid Lad; Loves mr Adams was brought up with him, and it will be a living for him for a year or two, and prepare him for future buisness, and I should suppose the Proposal would be agreable to him at this time, when he must be dejected with his Fathers situation I would have him go to Hamburgh—and from thence, he may soon proceed to Berlin— I would have him go directly after taking his degree
          we are distrest at the stay of our Envoys who seem to be in a delirium. they will assuredly suffer in some way or other; if the knowledge of the dispatches arrives there, and the concequent temper of the Pople reaches, before their orders arrive for comeing away. my only hope is that the Winds of Heaven were propitious in carrying

their orders to them, but my astonishment is, that after the decree past the Directory for seazing all Nutrals who should have any kind of British Manufactor on Board, 24 hours should not have past before pasports had been demanded. they ought not to have hesitated a moment what part to have acted. do not however repeat these censures from me. they may be asscribed to a higher source; but I greatly fear the delay occasiond by the obstinacy of one Man; you will hear reports, I suppose, but they shall not come from me, nor will I give Ear to them, untill more solid proof, more demonstration, obliges me too— the News Papers say that dispatches have arrived from our Envoys to the 4 April. it is not so. there are dispatches from mr King, & from mr Adams but not a line to Government since those which have been made publick from our Envoys in France. there is a private Letter from mr Pinckney to mr King, which mr King has sent a copy of, but it is not publick, but a private Letter from one Gentleman to an other. by some means or other this has leakd out—and given rise to the report of publick dispatches
          I think our next accounts from England must be highly important. God Grant the fate of Pharoah & his Hoast, to those who attempt to cross the channel— England is the only Barrier between France & universal domination. there I trust is some true Religion, & piety; some respect to Law & Government Some Rational Liberty Benevolence & Philanthropy for whose sake I hope & trust the Nation will be saved—
          Braintree address is received, and answerd So is Cambridge & Medford which last is an admirable one who drew it? it is out of the common stile. it is designd by some Gentlemen to collect them all together & publish them in a Vol’m I pray you present my kind and affectionate Regards to all my Friends. how many of my acquaintance I shall miss when I return! Mrs Field is relieved from the infirmites under which she sufferd, and having acted well, very well her part in Life will I doubt not have her reward. as a Neighbour I loved valued & esteemed her—& all who belonged to her, as I have fully proved by my connection with so many Branches of her Family considering her Education few women have exhibited more Prudence; industery, patience under trying afflictions equinimity of temper, and indeed every christian Virtue I experienced her kindness from my first becomeing her Neighbour, when I was young and unexperienced her Benevolence was always manifested without any boast or expectation of reward. I never wanted help, eitheir in Sickness or Health, when some one of her Family was not ready to

afford it, and that long before I was in a station to do more for them than others. I shall ever revere her memory—
          How is Brother Adams, Suky & Boilstone? not a word of them, or from them have I heard but by mr Black. mr Adams wrote to his Brother & told him he must write him word about his Farm and Town affairs—but he has not. You say we must not Sit our Faces towards you this Month. I fear it, I do not expect to get from here untill the last of June. I hope all will be accomplishd then—
          My Love to mrs Black, & kind Regards to dr Welch and Family. I would write if I knew what to say—
          I do not hear from Haverhill atkinson I mean. the Children write to their Parents which Letters I forward; but not a line to me. Louissa is quite out of Patience with Betsy She has had but one Letter from her, since she left Quincy my Paper says—leave off. Yours as ever
          
            A Adams—
          
        